                                                                       Case 2:20-ap-01559-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 12:06:27        Desc
                                                                                                      Main Document    Page 1 of 19


                                                                   1     Steven J. Kahn (CA Bar No. 76933)
                                                                         Gail S. Greenwood (CA Bar No. 169939)
                                                                   2     PACHULSKI STANG ZIEHL & JONES LLP
                                                                         10100 Santa Monica Blvd., 13th Floor
                                                                   3     Los Angeles, California 90067
                                                                         Telephone: 310/277-6910
                                                                   4     Facsimile: 310/201-0760
                                                                         E-mail: skahn@pszjlaw.com
                                                                   5              ggreenwood@pszjlaw.com

                                                                   6     Co-Counsel to Chapter 11 Debtors and
                                                                         Debtors in Possession
                                                                   7
                                                                                                      UNITED STATES BANKRUPTCY COURT
                                                                   8                   CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                   9     In re                                                 Lead Case No. 2:18-bk-20151-ER
                                                                  10     VERITY HEALTH SYSTEM OF CALIFORNIA,                   Jointly administered with:
                                                                         INC., et al.,                                         Case No. 2:18-bk-20162-ER;
                                                                  11                                                           Case No. 2:18-bk-20163-ER;
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                  Debtors and Debtors in Possession.           Case No. 2:18-bk-20164-ER;
                                                                  12                                                           Case No. 2:18-bk-20165-ER;
                                                                          Affects All Debtors                                 Case No. 2:18-bk-20167-ER;
                                        LOS ANGELES, CALIFORNIA




                                                                  13      Affects Verity Health System of California, Inc.    Case No. 2:18-bk-20168-ER;
                                           ATTORNEYS AT LAW




                                                                          Affects O’Connor Hospital                           Case No. 2:18-bk-20169-ER;
                                                                  14      Affects Saint Louise Regional Hospital              Case No. 2:18-bk-20171-ER;
                                                                          Affects St. Francis Medical Center                  Case No. 2:18-bk-20172-ER;
                                                                  15      Affects St. Vincent Medical Center                  Case No. 2:18-bk-20173-ER;
                                                                          Affects Seton Medical Center                        Case No. 2:18-bk-20175-ER;
                                                                  16      Affects O’Connor Hospital Foundation                Case No. 2:18-bk-20176-ER;
                                                                          Affects Saint Louise Regional Hospital Foundation   Case No. 2:18-bk-20178-ER;
                                                                  17      Affects St. Francis Medical Center of Lynwood       Case No. 2:18-bk-20179-ER;
                                                                           Foundation                                          Case No. 2:18-bk-20180-ER;
                                                                  18      Affects St. Vincent Foundation                      Case No. 2:18-bk-20181-ER;
                                                                          Affects St. Vincent Dialysis Center, Inc.
                                                                  19      Affects Seton Medical Center Foundation             Chapter 11 Cases
                                                                          Affects Verity Business Services
                                                                  20      Affects Verity Medical Foundation                   Hon. Ernest M. Robles
                                                                          Affects Verity Holdings, LLC
                                                                  21      Affects De Paul Ventures, LLC                       Adversary No. ____________
                                                                          Affects De Paul Ventures - San Jose Dialysis, LLC
                                                                  22                                                           COMPLAINT FOR BREACH OF
                                                                                                                               WRITTEN CONTRACTS, TURNOVER,
                                                                  23                                                           UNJUST ENRICHMENT, AND DAMAGES
                                                                                                                               FOR VIOLATION OF THE AUTOMATIC
                                                                  24                                                           STAY

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                           1
                                                                         DOCS_SF:103937.2 89566/002
                                                                       Case 2:20-ap-01559-ER             Doc 1 Filed 08/28/20 Entered 08/28/20 12:06:27             Desc
                                                                                                         Main Document    Page 2 of 19


                                                                   1    ST. VINCENT MEDICAL CENTER, a California
                                                                        nonprofit public benefit corporation, SETON
                                                                   2    MEDICAL CENTER, a California nonprofit public
                                                                        benefit corporation, O’CONNOR HOSPITAL, a
                                                                   3    California nonprofit benefit corporation, and
                                                                        SAINT LOUISE REGIONAL HOSPITAL, a
                                                                   4    California nonprofit public benefit corporation,

                                                                   5                       Plaintiffs,
                                                                         v.
                                                                   6
                                                                         BLUE SHIELD OF CALIFORNIA PROMISE
                                                                   7     HEALTH PLAN f/k/a CARE 1ST HEALTH
                                                                         PLAN, a California corporation,
                                                                   8
                                                                                           Defendant.
                                                                   9

                                                                  10              St. Vincent Medical Center, Seton Medical Center, O’Connor Hospital, and Saint Louise

                                                                  11     Regional Hospital (collectively, “Plaintiffs”) complain as follows:
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                          JURISDICTION AND VENUE
                                        LOS ANGELES, CALIFORNIA




                                                                  13              1.       The Bankruptcy Court has jurisdiction over this adversary proceeding (the “Action”)
                                           ATTORNEYS AT LAW




                                                                  14     pursuant to 28 U.S.C. §§ 157 and 1334.

                                                                  15              2.       The Action is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                                                                  16              3.       Venue is proper in this court pursuant to 28 U.S.C. § 1409 because the Action arises

                                                                  17     in, and is related to, the above-captioned Chapter 11 cases pending in the United States Bankruptcy

                                                                  18     Court for the Central District of California, Los Angeles Division.

                                                                  19              4.       Plaintiff consents to the entry of final orders or judgments by the Bankruptcy Court

                                                                  20     even it if is determined that, absent consent of the parties, the Bankruptcy Court cannot enter final

                                                                  21     orders or judgments in the Action.

                                                                  22                                                  THE PARTIES

                                                                  23              5.       At all relevant times herein, Plaintiff St. Vincent Medical Center (“St. Vincent”) was

                                                                  24     a California nonprofit public benefit corporation doing business in the County of Los Angeles

                                                                  25     providing hospital and ancillary medical services on an inpatient and outpatient basis.

                                                                  26              6.       At all relevant times herein, Plaintiff Seton Medical Center (“Seton”) was a

                                                                  27     California nonprofit public benefit corporation doing business in the County of San Mateo providing

                                                                  28

                                                                                                                              2
                                                                         DOCS_SF:103937.2 89566/002
                                                                       Case 2:20-ap-01559-ER           Doc 1 Filed 08/28/20 Entered 08/28/20 12:06:27               Desc
                                                                                                       Main Document    Page 3 of 19


                                                                   1     hospital and ancillary medical services on an inpatient and outpatient basis. Seton operates two

                                                                   2     hospital facilities, one in Daly City and one in Moss Beach, under a consolidated acute care license.

                                                                   3               7.      At all relevant times herein, Plaintiff O’Connor Hospital (“O’Connor”) was a

                                                                   4     California nonprofit public benefit corporation doing business in the County of Santa Clara

                                                                   5     providing hospital and ancillary medical services on an inpatient and outpatient basis.

                                                                   6               8.      At all relevant times herein, Plaintiff Saint Louise Regional Hospital (“Saint Louise”)

                                                                   7     was a California nonprofit public benefit corporation doing business in the County of Santa Clara

                                                                   8     providing hospital and ancillary medical services on an inpatient and outpatient basis.

                                                                   9               9.      Defendant Blue Shield of California Promise Heath Plan, formerly known as Care 1st

                                                                  10     Health Plan (“Care 1st” or “Defendant”), is a California corporation that, on information and belief,

                                                                  11     offers regulated health insurance plans in California. Care 1st provides health insurance for its
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     enrolled members under contractual arrangements with hospitals, physicians, and other medical care
                                        LOS ANGELES, CALIFORNIA




                                                                  13     providers.
                                           ATTORNEYS AT LAW




                                                                  14                                                 BACKGROUND

                                                                  15               10.     On August 31, 2018 (“Petition Date”), each of the above-captioned debtors (each a

                                                                  16     “Debtor” and collectively the “Debtors”) filed a voluntary petition for relief under chapter 11 of title

                                                                  17     11 of the United States Code (the “Bankruptcy Code”).1 The cases are currently being jointly

                                                                  18     administered before the Bankruptcy Court [Docket No. 17]. Since the commencement of these

                                                                  19     cases, the Debtors have been operating their businesses as debtors in possession pursuant to §§ 1107

                                                                  20     and 1108 of the Bankruptcy Code.

                                                                  21               11.     Defendant had actual notice of the bankruptcy filings by the Debtors and of the

                                                                  22     imposition of the automatic stay pursuant to, among other notifications, the Notice of Case

                                                                  23     Commencement of Chapter 11 Cases and Meeting of Creditors Pursuant to Section 341 of the

                                                                  24     Bankruptcy Code [Docket No.185] that was served on Defendant on or about September 14, 2018.

                                                                  25               12.     This Action seeks the recovery of underpaid and unpaid amounts due to Plaintiffs

                                                                  26     from Defendant on account of, and for reimbursement of, covered medical services provided by

                                                                  27

                                                                  28     1
                                                                             All references to sections of the Bankruptcy Code are to 11 U.S.C. §§ 101, et seq., as amended.
                                                                                                                              3
                                                                         DOCS_SF:103937.2 89566/002
                                                                       Case 2:20-ap-01559-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 12:06:27              Desc
                                                                                                      Main Document    Page 4 of 19


                                                                   1     Plaintiffs to the enrolled patient members of health benefit plans offered or administered by

                                                                   2     Defendant. These amounts include medical care provided on dates of service (DOS) spanning the

                                                                   3     period from one year prior to the Petition Date through certain dates described in further detail

                                                                   4     below.

                                                                   5              13.      Debtor Verity Health System of California, Inc. (“VHS”), a California nonprofit

                                                                   6     public benefit corporation, is the sole corporate member of each of St. Vincent, Seton, O’Connor,

                                                                   7     and St. Louise. Each of the Plaintiffs is also a Debtor.

                                                                   8              14.      On September 14, 2018, the Office of the United States Trustee appointed an Official

                                                                   9     Committee of Unsecured Creditors in these cases.

                                                                  10              15.      On December 27, 2018, the Court entered an order [Docket No. 1153] that authorized

                                                                  11     the sale of substantially all of the assets of O’Connor and Saint Louise to a purchaser, the County of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Santa Clara, pursuant to the terms of an Asset Purchase Agreement dated October 1, 2018 (“SCC
                                        LOS ANGELES, CALIFORNIA




                                                                  13     APA”). Pursuant to Section 1.9 of the SCC APA, the sale excluded all accounts receivable owed to
                                           ATTORNEYS AT LAW




                                                                  14     the Debtors based on covered medical services provided by O’Connor or Saint Louise prior to

                                                                  15     March 1, 2019, which accounts receivable remain property of the bankruptcy estates.

                                                                  16              16.      On January 9, 2020, the Court entered an order [Docket No. 3934] that authorized the

                                                                  17     Debtors to implement an orderly closure of St. Vincent. St. Vincent ceased providing medical care

                                                                  18     by January 31, 2020. Subsequently, on April 10, 2020, the Court entered an order [Docket No.

                                                                  19     4530] which authorized the sale of certain assets of St. Vincent to a purchaser, the Chan Soon-

                                                                  20     Shiong Family Foundation, pursuant to the terms of an Asset Purchase Agreement dated March 30,

                                                                  21     2020 (“SVMC APA”). Pursuant to Section 1.8 of the SVMC APA, the sale excluded all accounts

                                                                  22     receivable owed to the Debtors based on covered medical services provided by St. Vincent prior to

                                                                  23     February 1, 2020, which accounts receivable remain property of the bankruptcy estates.

                                                                  24              17.      On April 23, 2020, the Court entered an order [Docket No. 4634] that authorized the

                                                                  25     sale of substantially all of the assets of Seton to a purchaser, AHMC Healthcare Inc., pursuant to the

                                                                  26     terms of an Asset Purchase Agreement dated March 30, 2020 (“SMC APA”). Pursuant to Section

                                                                  27     1.8(g) of the SMC APA, the sale excluded all accounts receivable owed to the Debtors based on

                                                                  28

                                                                                                                             4
                                                                         DOCS_SF:103937.2 89566/002
                                                                       Case 2:20-ap-01559-ER               Doc 1 Filed 08/28/20 Entered 08/28/20 12:06:27           Desc
                                                                                                           Main Document    Page 5 of 19


                                                                   1     covered medical services provided by Seton prior to August 14, 2020, which accounts receivable

                                                                   2     remain property of the bankruptcy estates.

                                                                   3              18.      On August 14, 2020, the Court entered an order [Docket No. 5504] confirming the

                                                                   4     Modified Second Amended Joint Chapter 11 Plan of Liquidation (Dated July 2, 2020) of the

                                                                   5     Debtors, the Prepetition Secured Creditors and the Committee [Docket No. 5466] (the “Plan”).

                                                                   6     Upon the Effective Date of the Plan, all Causes of Action are vested in the Liquidating Trust created

                                                                   7     under the Plan (as such terms are defined in the Plan). This Action is among the Causes of Action

                                                                   8     that are included in the Liquidating Trust Assets (as defined in the Plan).

                                                                   9              19.      Plaintiffs have attempted to engage in “meet and confer” discussions with Care 1st in

                                                                  10     an effort to resolve the accounts receivable owed to Plaintiffs. Plaintiffs bring this Action to recover

                                                                  11     unpaid or underpaid claims that remain due and owing from Care 1st for the period commencing one
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     year prior to the Petition Date through (i) February 28, 2019, with respect to O’Connor and St.
                                        LOS ANGELES, CALIFORNIA




                                                                  13     Louise, (ii) January 31, 2020, with respect to St. Vincent, and (iii) July 31, 2020, with respect to
                                           ATTORNEYS AT LAW




                                                                  14     Seton, and to preserve Plaintiffs’ rights to such claims on behalf of the Debtors’ estates, in the

                                                                  15     following minimum amounts:

                                                                  16
                                                                                                              Plaintiff               Amount Owed
                                                                  17                                  St. Vincent                           $2,290,122
                                                                  18                                  Seton                                  $113,136
                                                                  19                                  O’Connor                               $475,496

                                                                  20                                  Saint Louise                            $25,892
                                                                                                                          Total             $2,904,646
                                                                  21

                                                                  22                                                 FIRST CLAIM FOR RELIEF

                                                                  23                             (For Breach of Written Contract by Plaintiff St. Vincent)

                                                                  24              20.      Plaintiff St. Vincent refers to and incorporates herein each and every allegation

                                                                  25     contained in Paragraphs 1 through 19 above, as though fully set forth herein.

                                                                  26              21.      Effective January 1, 2001, St. Vincent and Care 1st entered into a written Hospital

                                                                  27     Services Agreement, and effective January 1, 2013, St. Vincent and Care 1st entered into a written

                                                                  28     Hospital Services Agreement (MS-DRG) related to the provision of Medicare, each as amended and

                                                                                                                                  5
                                                                         DOCS_SF:103937.2 89566/002
                                                                       Case 2:20-ap-01559-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 12:06:27               Desc
                                                                                                      Main Document    Page 6 of 19


                                                                   1     supplemented from time to time thereafter (the “St. Vincent/Care 1st Agreements”), under which

                                                                   2     Care 1st agreed to reimburse St. Vincent for covered medical services provided to Care 1st members

                                                                   3     at agreed upon rates. True and correct copies of the St. Vincent/Care 1st Agreements are attached

                                                                   4     hereto and incorporated herein by reference as Exhibits A-1 and A-2.2

                                                                   5              22.      Pursuant to Article IV of the St. Vincent/Care 1st Agreements, St. Vincent was

                                                                   6     required to submit claims for payment to Care 1st within 90 days of rendering services, or within the

                                                                   7     time frames mandated by applicable state or federal law, and Care 1st was required to promptly pay

                                                                   8     St. Vincent within the time frames mandated by applicable state or federal law.

                                                                   9              23.      St. Vincent timely submitted hundreds of claims to Care 1st for medical services

                                                                  10     provided to Care 1st members, which were due and payable to St. Vincent between August 31, 2017,

                                                                  11     and the January 31, 2020.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12              24.      Care 1st has breached the St. Vincent/Care 1st Agreements by failing and refusing to
                                        LOS ANGELES, CALIFORNIA




                                                                  13     pay St. Vincent for the services provided to Care 1st members, or by paying St. Vincent amounts less
                                           ATTORNEYS AT LAW




                                                                  14     than what is owed pursuant to the terms of the St. Vincent/Care 1st Agreements, despite St. Vincent’s

                                                                  15     timely submission of claims. A list of the unpaid or underpaid claims (the “St. Vincent Claims”),

                                                                  16     including the dates of submission, amounts owed and partial payments, if any, all redacted to

                                                                  17     preserve confidential patient information, is attached hereto as Exhibit B.3

                                                                  18              25.      St. Vincent is informed and believes that all disputed claim procedures have been

                                                                  19     substantially or wholly performed or satisfied, and that it has otherwise performed all terms and

                                                                  20     conditions required of it to be performed under the terms of the St. Vincent/Care 1st Agreements.

                                                                  21              26.      Demand for payment of the unpaid and underpaid St. Vincent Claims was made, but

                                                                  22     Care 1st has failed and continues to fail and refuse to pay the St. Vincent Claims.

                                                                  23     2
                                                                           The agreements attached as exhibits to this complaint contain compensation schedules setting forth
                                                                  24     the rates of compensation for services provided by each Plaintiff to Care 1st’s members, which rates
                                                                         are confidential pursuant to the terms of the agreements. The compensation schedules and related
                                                                  25     information are therefore omitted from the exhibits. Further, each of the agreements is attached
                                                                         without its subsequent amendments, if any.
                                                                  26
                                                                         3
                                                                           Column A of the spreadsheets attached to this complaint describes each unpaid and underpaid
                                                                  27     claim by an internal identifier number to preserve patient confidentiality. Plaintiff maintains detailed
                                                                         information regarding the claims associated with each internal identifier number, including patient
                                                                  28     names and account numbers.
                                                                                                                              6
                                                                         DOCS_SF:103937.2 89566/002
                                                                       Case 2:20-ap-01559-ER            Doc 1 Filed 08/28/20 Entered 08/28/20 12:06:27              Desc
                                                                                                        Main Document    Page 7 of 19


                                                                   1              27.      By reason of Care 1st’s breach of the St. Vincent/Care 1st Agreements, St. Vincent has

                                                                   2     been damaged in the sum of not less than $2,290,122, plus interest thereon at the legal rate from and

                                                                   3     after thirty days after Care 1st’s receipt of each St. Vincent Claim.

                                                                   4                                         SECOND CLAIM FOR RELIEF

                                                                   5                                      (For Turnover by Plaintiff St. Vincent)

                                                                   6              28.      Plaintiff St. Vincent refers to and incorporates herein each and every allegation

                                                                   7     contained in Paragraphs 1 through 27 above, as though fully set forth herein.

                                                                   8              29.      Pursuant to § 541 of the Bankruptcy Code, the amounts owed by Care 1st to St.

                                                                   9     Vincent under the terms of the St. Vincent/Care 1st Agreements constitute property of St. Vincent’s

                                                                  10     estate in that they are matured and not subject to bona fide dispute.

                                                                  11              30.      Pursuant to § 542 of the Bankruptcy Code, an entity in possession, custody, or control
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     of property that the debtor may use, sell, or lease under § 363 of the Bankruptcy Code shall deliver
                                        LOS ANGELES, CALIFORNIA




                                                                  13     such property or the value of same to the debtor.
                                           ATTORNEYS AT LAW




                                                                  14              31.      Pursuant to § 542(b) of the Bankruptcy Code, an entity that owes a matured debt that

                                                                  15     is property of the bankruptcy estate shall pay such debt to the debtor.

                                                                  16              32.      St. Vincent made demand on Care 1st to turn over the amounts owed to it under the

                                                                  17     terms of the St. Vincent/Care 1st Agreements.

                                                                  18              33.      Despite such demand, Care 1st has failed and continues to fail and refuse to turn over

                                                                  19     the sums owed to St. Vincent.

                                                                  20              34.      St. Vincent is entitled to an order directing Care 1st to immediately pay the amounts

                                                                  21     owing to St. Vincent, plus interest thereon at the legal rate according to proof.

                                                                  22                                          THIRD CLAIM FOR RELIEF

                                                                  23                                  (For Unjust Enrichment by Plaintiff St. Vincent)

                                                                  24              35.      Plaintiff St. Vincent refers to and incorporates herein each and every allegation

                                                                  25     contained in Paragraphs 1 through 34 above, as though fully set forth herein.

                                                                  26              36.      St. Vincent provided health care services to Care 1st members on behalf of and for the

                                                                  27     benefit of Care 1st.

                                                                  28

                                                                                                                              7
                                                                         DOCS_SF:103937.2 89566/002
                                                                       Case 2:20-ap-01559-ER             Doc 1 Filed 08/28/20 Entered 08/28/20 12:06:27               Desc
                                                                                                         Main Document    Page 8 of 19


                                                                   1              37.      St. Vincent provided the services with the understanding that it would be paid by

                                                                   2     Care 1st for the services provided, but Care 1st has failed to pay for such services.

                                                                   3              38.      Care 1st has obtained the benefit of the services and has been unjustly enriched

                                                                   4     thereby to the detriment of St. Vincent.

                                                                   5              39.      By reason thereof, St. Vincent is entitled to an order directing Care 1st to disgorge the

                                                                   6     amounts owing on the St. Vincent Claims, plus interest thereon at the legal rate according to proof.

                                                                   7                                          FOURTH CLAIM FOR RELIEF

                                                                   8                    (For Damages for Violation of the Automatic Stay by Plaintiff St. Vincent)

                                                                   9              40.      Plaintiff St. Vincent refers to and incorporates herein each and every allegation

                                                                  10     contained in Paragraphs 1 through 39 above, as though fully set forth herein.

                                                                  11              41.      Pursuant to § 541 of the Bankruptcy Code, the amounts owed by Care 1st to St.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Vincent for the St. Vincent Claims constitute property of St. Vincent’s bankruptcy estate.
                                        LOS ANGELES, CALIFORNIA




                                                                  13              42.      Pursuant to § 362(a)(3) of the Bankruptcy Code, the knowing retention of estate
                                           ATTORNEYS AT LAW




                                                                  14     property violates the automatic stay and constitutes an act to exercise control over estate property.

                                                                  15              43.      By retaining and failing to pay amounts due to St. Vincent for the St. Vincent Claims

                                                                  16     after actual notice of the Debtors’ bankruptcies, Care 1st violated the automatic stay by exercising

                                                                  17     control over property of the bankruptcy estate within the meaning of § 362(a)(3) of the Bankruptcy

                                                                  18     Code.

                                                                  19              44.      St. Vincent is entitled to a determination that Care 1st’s exercise of control over

                                                                  20     amounts due to St. Vincent for the St. Vincent Claims violated, and continues to violate, the

                                                                  21     automatic stay and that St. Vincent is entitled to damages for violation of the automatic stay pursuant

                                                                  22     to § 105(a) of the Bankruptcy Code, according to proof.

                                                                  23                                            FIFTH CLAIM FOR RELIEF
                                                                  24                                  (For Breach of Written Contract by Plaintiff Seton)
                                                                  25              45.      Plaintiff Seton refers to and incorporates herein each and every allegation contained
                                                                  26     in Paragraphs 1 through 44 above, as though fully set forth herein.
                                                                  27              46.      Effective January 1, 2013, Seton and Care 1st entered into one or more written
                                                                  28     agreements, including the Hospital Services Agreement (MS-DRG) related to the provision of
                                                                                                                               8
                                                                         DOCS_SF:103937.2 89566/002
                                                                       Case 2:20-ap-01559-ER           Doc 1 Filed 08/28/20 Entered 08/28/20 12:06:27               Desc
                                                                                                       Main Document    Page 9 of 19


                                                                   1     Medicare, as amended and supplemented from time to time thereafter (the “Seton/Care 1st

                                                                   2     Agreement”), under which Care 1st agreed to reimburse Seton for covered medical services provided

                                                                   3     to Care 1st members at agreed upon rates. A true and correct copy of the Seton/Care 1st Agreement

                                                                   4     is attached hereto and incorporated herein by reference as Exhibits C.

                                                                   5              47.      Pursuant to Article IV of the Seton/Care 1st Agreement, Seton was required to submit

                                                                   6     claims for payment to Care 1st within 90 days of rendering services, or within the time frames

                                                                   7     mandated by applicable state or federal law, and Care 1st was required to promptly pay Seton within

                                                                   8     the time frames mandated by applicable state or federal law.

                                                                   9              48.      Seton timely submitted claims to Care 1st for medical services provided to Care 1st

                                                                  10     members, which were due and payable to Seton between August 31, 2017, and the July 31, 2020.

                                                                  11              49.      Care 1st has breached the Seton/Care 1st Agreement by failing and refusing to pay
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Seton for the services provided to Care 1st members, or by paying Seton amounts less than what is
                                        LOS ANGELES, CALIFORNIA




                                                                  13     owed pursuant to the terms of the Seton/Care 1st Agreement, despite Seton’s timely submission of
                                           ATTORNEYS AT LAW




                                                                  14     claims. A list of the unpaid or underpaid claims (the “Seton Claims”), including the dates of

                                                                  15     submission, amounts owed and partial payments, if any, all redacted to preserve confidential patient

                                                                  16     information, is attached hereto as Exhibit D.

                                                                  17              50.      Seton is informed and believes that all disputed claim procedures have been

                                                                  18     substantially or wholly performed or satisfied, and that it has otherwise performed all terms and

                                                                  19     conditions required of it to be performed under the terms of the Seton/Care 1st Agreement.

                                                                  20              51.      Demand for payment of the unpaid and underpaid Seton Claims was made, but Care

                                                                  21     1st has failed and continues to fail and refuse to pay the Seton Claims.

                                                                  22              52.      By reason of Care 1st’s breach of the Seton/Care 1st Agreement, Seton has been

                                                                  23     damaged in the sum of not less than $113,136, plus interest thereon at the legal rate from and after

                                                                  24     thirty days after Care 1st’s receipt of each Seton Claim.

                                                                  25                                          SIXTH CLAIM FOR RELIEF

                                                                  26                                         (For Turnover by Plaintiff Seton)

                                                                  27              53.      Plaintiff Seton refers to and incorporates herein each and every allegation contained

                                                                  28     in Paragraphs 1 through 52 above, as though fully set forth herein.

                                                                                                                              9
                                                                         DOCS_SF:103937.2 89566/002
                                                                       Case 2:20-ap-01559-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 12:06:27                 Desc
                                                                                                      Main Document    Page 10 of 19


                                                                   1              54.      Pursuant to § 541 of the Bankruptcy Code, the amounts owed by Care 1st to Seton

                                                                   2     under the terms of the Seton/Care 1st Agreements constitute property of Seton’s estate in that they

                                                                   3     are matured and not subject to bona fide dispute.

                                                                   4              55.      Pursuant to § 542 of the Bankruptcy Code, an entity in possession, custody, or control

                                                                   5     of property that the debtor may use, sell, or lease under § 363 of the Bankruptcy Code shall deliver

                                                                   6     such property or the value of same to the debtor.

                                                                   7              56.      Pursuant to § 542(b) of the Bankruptcy Code, an entity that owes a matured debt that

                                                                   8     is property of the bankruptcy estate shall pay such debt to the debtor.

                                                                   9              57.      Seton made demand on Care 1st to turn over the amounts owed to it under the terms

                                                                  10     of the Seton/Care 1st Agreement.

                                                                  11              58.      Despite such demand, Care 1st has failed and continues to fail and refuse to turn over
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     the sums owed to Seton.
                                        LOS ANGELES, CALIFORNIA




                                                                  13              59.      Seton is entitled to an order directing Care 1st to immediately pay the amounts owing
                                           ATTORNEYS AT LAW




                                                                  14     to Seton, plus interest thereon at the legal rate according to proof.

                                                                  15                                        SEVENTH CLAIM FOR RELIEF

                                                                  16                                    (For Unjust Enrichment by Plaintiff Seton)

                                                                  17              60.      Plaintiff Seton refers to and incorporates herein each and every allegation

                                                                  18     contained in Paragraphs 1 through 59 above, as though fully set forth herein.

                                                                  19              61.      Seton provided health care services to Care 1st members on behalf of and for the

                                                                  20     benefit of Care 1st.

                                                                  21              62.      Seton provided the services with the understanding that it would be paid by Care 1st

                                                                  22     for the services provided, but Care 1st has failed to pay for such services.

                                                                  23              63.      Care 1st has obtained the benefit of the services and has been unjustly enriched

                                                                  24     thereby to the detriment of Seton.

                                                                  25              64.      By reason thereof, Seton is entitled to an order directing Care 1st to disgorge the

                                                                  26     amounts owing on the Seton Claims, plus interest thereon at the legal rate according to proof.

                                                                  27

                                                                  28

                                                                                                                              10
                                                                         DOCS_SF:103937.2 89566/002
                                                                       Case 2:20-ap-01559-ER           Doc 1 Filed 08/28/20 Entered 08/28/20 12:06:27               Desc
                                                                                                       Main Document    Page 11 of 19


                                                                   1                                         EIGHTH CLAIM FOR RELIEF

                                                                   2                     (For Damages for Violation of the Automatic Stay by Plaintiff Seton)

                                                                   3              65.      Plaintiff Seton refers to and incorporates herein each and every allegation contained

                                                                   4     in Paragraphs 1 through 64 above, as though fully set forth herein.

                                                                   5              66.      Pursuant to § 541 of the Bankruptcy Code, the amounts owed by Care 1st to Seton for

                                                                   6     the Seton Claims constitute property of Seton’s bankruptcy estate.

                                                                   7              67.      Pursuant to § 362(a)(3) of the Bankruptcy Code, the knowing retention of estate

                                                                   8     property violates the automatic stay and constitutes an act to exercise control over estate property.

                                                                   9              68.      By retaining and failing to pay amounts due to Seton for the Seton Claims after actual

                                                                  10     notice of the Debtors’ bankruptcies, Care 1st violated the automatic stay by exercising control over

                                                                  11     property of the bankruptcy estate within the meaning of § 362(a)(3) of the Bankruptcy Code.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12              69.      Seton is entitled to a determination that Care 1st’s exercise of control over amounts
                                        LOS ANGELES, CALIFORNIA




                                                                  13     due to Seton for the Seton Claims violated, and continues to violate, the automatic stay and that
                                           ATTORNEYS AT LAW




                                                                  14     Seton is entitled to damages for violation of the automatic stay pursuant to § 105(a) of the

                                                                  15     Bankruptcy Code, according to proof.

                                                                  16                                          NINTH CLAIM FOR RELIEF
                                                                  17                              (For Breach of Written Contract by Plaintiff O’Connor)
                                                                  18              70.      Plaintiff O’Connor refers to and incorporates herein each and every allegation
                                                                  19     contained in Paragraphs 1 through 69 above, as though fully set forth herein.
                                                                  20              71.      Effective January 1, 2013, O’Connor and Care 1st entered into one or more written
                                                                  21     agreements, including the Hospital Services Agreement (MS-DRG) related to the provision of
                                                                  22     Medicare, as amended and supplemented from time to time thereafter (the “O’Connor/Care 1st
                                                                  23     Agreement”), under which Care 1st agreed to reimburse O’Connor for covered medical services
                                                                  24     provided to Care 1st members at agreed upon rates. A true and correct copy of the O’Connor/Care
                                                                  25     1st Agreement is attached hereto and incorporated herein by reference as Exhibits E.
                                                                  26              72.      Pursuant to Article IV of the O’Connor/Care 1st Agreement, O’Connor was required
                                                                  27     to submit claims for payment to Care 1st within 90 days of rendering services, or within the time
                                                                  28

                                                                                                                              11
                                                                         DOCS_SF:103937.2 89566/002
                                                                       Case 2:20-ap-01559-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 12:06:27               Desc
                                                                                                      Main Document    Page 12 of 19


                                                                   1     frames mandated by applicable state or federal law, and Care 1st was required to promptly pay

                                                                   2     O’Connor within the time frames mandated by applicable state or federal law.

                                                                   3              73.      O’Connor timely submitted claims to Care 1st for medical services provided to Care

                                                                   4     1st members, which were due and payable to O’Connor between August 31, 2017, and the February

                                                                   5     28, 2019.

                                                                   6              74.      Care 1st has breached the O’Connor/Care 1st Agreement by failing and refusing to pay

                                                                   7     O’Connor for the services provided to Care 1st members, or by paying O’Connor amounts less than

                                                                   8     what is owed pursuant to the terms of the O’Connor/Care 1st Agreement, despite O’Connor’s timely

                                                                   9     submission of claims. A list of the unpaid or underpaid claims (the “O’Connor Claims”), including

                                                                  10     the dates of submission, amounts owed and partial payments, if any, all redacted to preserve

                                                                  11     confidential patient information, is attached hereto as Exhibit F.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12              75.      O’Connor is informed and believes that all disputed claim procedures have been
                                        LOS ANGELES, CALIFORNIA




                                                                  13     substantially or wholly performed or satisfied, and that it has otherwise performed all terms and
                                           ATTORNEYS AT LAW




                                                                  14     conditions required of it to be performed under the terms of the O’Connor/Care 1st Agreements.

                                                                  15              76.      Demand for payment of the unpaid and underpaid O’Connor Claims was made, but

                                                                  16     Care 1st has failed and continues to fail and refuse to pay the O’Connor Claims.

                                                                  17              77.      By reason of Care 1st’s breach of the O’Connor/Care 1st Agreement, O’Connor has

                                                                  18     been damaged in the sum of not less than $475,496, plus interest thereon at the legal rate from and

                                                                  19     after thirty days after Care 1st’s receipt of each O’Connor Claim.

                                                                  20                                         TENTH CLAIM FOR RELIEF

                                                                  21                                      (For Turnover by Plaintiff O’Connor)

                                                                  22              78.      Plaintiff O’Connor refers to and incorporates herein each and every allegation

                                                                  23     contained in Paragraphs 1 through 77 above, as though fully set forth herein.

                                                                  24              79.      Pursuant to § 541 of the Bankruptcy Code, the amounts owed by Care 1st to

                                                                  25     O’Connor under the terms of the O’Connor/Care 1st Agreements constitute property of O’Connor’s

                                                                  26     estate in that they are matured and not subject to bona fide dispute.

                                                                  27

                                                                  28

                                                                                                                             12
                                                                         DOCS_SF:103937.2 89566/002
                                                                       Case 2:20-ap-01559-ER           Doc 1 Filed 08/28/20 Entered 08/28/20 12:06:27               Desc
                                                                                                       Main Document    Page 13 of 19


                                                                   1              80.      Pursuant to § 542 of the Bankruptcy Code, an entity in possession, custody, or control

                                                                   2     of property that the debtor may use, sell, or lease under § 363 of the Bankruptcy Code shall deliver

                                                                   3     such property or the value of same to the debtor.

                                                                   4              81.      Pursuant to § 542(b) of the Bankruptcy Code, an entity that owes a matured debt that

                                                                   5     is property of the bankruptcy estate shall pay such debt to the debtor.

                                                                   6              82.      O’Connor made demand on Care 1st to turn over the amounts owed to it under the

                                                                   7     terms of the O’Connor/Care 1st Agreement.

                                                                   8              83.      Despite such demand, Care 1st has failed and continues to fail and refuse to turn over

                                                                   9     the sums owed to O’Connor.

                                                                  10              84.      O’Connor is entitled to an order directing Care 1st to immediately pay the amounts

                                                                  11     owing to O’Connor, plus interest thereon at the legal rate according to proof.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                       ELEVENTH CLAIM FOR RELIEF
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                  (For Unjust Enrichment by Plaintiff O’Connor)
                                           ATTORNEYS AT LAW




                                                                  14              85.      Plaintiff O’Connor refers to and incorporates herein each and every allegation

                                                                  15     contained in Paragraphs 1 through 84 above, as though fully set forth herein.

                                                                  16              86.      O’Connor provided health care services to Care 1st members on behalf of and for the

                                                                  17     benefit of Care 1st.

                                                                  18              87.      O’Connor provided the services with the understanding that it would be paid by Care

                                                                  19     1st for the services provided, but Care 1st has failed to pay for such services.

                                                                  20              88.      Care 1st has obtained the benefit of the services and has been unjustly enriched

                                                                  21     thereby to the detriment of O’Connor.

                                                                  22              89.      By reason thereof, O’Connor is entitled to an order directing Care 1st to disgorge the

                                                                  23     amounts owing on the O’Connor Claims, plus interest thereon at the legal rate according to proof.

                                                                  24                                        TWELFTH CLAIM FOR RELIEF

                                                                  25                    (For Damages for Violation of the Automatic Stay by Plaintiff O’Connor)

                                                                  26              90.      Plaintiff O’Connor refers to and incorporates herein each and every allegation

                                                                  27     contained in Paragraphs 1 through 89 above, as though fully set forth herein.

                                                                  28

                                                                                                                              13
                                                                         DOCS_SF:103937.2 89566/002
                                                                       Case 2:20-ap-01559-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 12:06:27                Desc
                                                                                                      Main Document    Page 14 of 19


                                                                   1              91.      Pursuant to § 541 of the Bankruptcy Code, the amounts owed by Care 1st to

                                                                   2     O’Connor for the O’Connor Claims constitute property of O’Connor’s bankruptcy estate.

                                                                   3              92.      Pursuant to § 362(a)(3) of the Bankruptcy Code, the knowing retention of estate

                                                                   4     property violates the automatic stay and constitutes an act to exercise control over estate property.

                                                                   5              93.      By retaining and failing to pay amounts due to O’Connor for the O’Connor Claims

                                                                   6     after actual notice of the Debtors’ bankruptcies, Care 1st violated the automatic stay by exercising

                                                                   7     control over property of the bankruptcy estate within the meaning of § 362(a)(3) of the Bankruptcy

                                                                   8     Code.

                                                                   9              94.      O’Connor is entitled to a determination that Care 1st’s exercise of control over

                                                                  10     amounts due to O’Connor for the O’Connor Claims violated, and continues to violate, the automatic

                                                                  11     stay and that O’Connor is entitled to damages for violation of the automatic stay pursuant to § 105(a)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     of the Bankruptcy Code, according to proof.
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                         THIRTEENTH CLAIM FOR RELIEF
                                                                  14                            (For Breach of Written Contract by Plaintiff Saint Louise)
                                                                  15              95.      Plaintiff Saint Louise refers to and incorporates herein each and every allegation
                                                                  16     contained in Paragraphs 1 through 94 above, as though fully set forth herein.
                                                                  17              96.      Effective January 1, 2013, Saint Louise and Care 1st entered into one or more written
                                                                  18     agreements, including the Hospital Services Agreement (MS-DRG) related to the provision of
                                                                  19     Medicare, as amended and supplemented from time to time thereafter (the “Saint Louise/Care 1st
                                                                  20     Agreement”), under which Care 1st agreed to reimburse Saint Louise for covered medical services
                                                                  21     provided to Care 1st members at agreed upon rates. A true and correct copy of the Saint Louise/Care
                                                                  22     1st Agreement is attached hereto and incorporated herein by reference as Exhibits G.
                                                                  23              97.      Pursuant to Article IV of the Saint Louise/Care 1st Agreement, Saint Louise was
                                                                  24     required to submit claims for payment to Care 1st within 90 days of rendering services, or within the
                                                                  25     time frames mandated by applicable state or federal law, and Care 1st was required to promptly pay
                                                                  26     Saint Louise within the time frames mandated by applicable state or federal law.
                                                                  27

                                                                  28

                                                                                                                              14
                                                                         DOCS_SF:103937.2 89566/002
                                                                       Case 2:20-ap-01559-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 12:06:27                Desc
                                                                                                      Main Document    Page 15 of 19


                                                                   1              98.      Saint Louise timely submitted claims to Care 1st for medical services provided to

                                                                   2     Care 1st members, which were due and payable to Saint Louise between August 31, 2017, and the

                                                                   3     February 28, 2019.

                                                                   4              99.      Care 1st has breached the Saint Louise/Care 1st Agreement by failing and refusing to

                                                                   5     pay Saint Louise for the services provided to Care 1st members, or by paying Saint Louise amounts

                                                                   6     less than what is owed pursuant to the terms of the Saint Louise/Care 1st Agreement, despite Saint

                                                                   7     Louise’s timely submission of claims. A list of the unpaid or underpaid claims (the “Saint Louise

                                                                   8     Claims”), including the dates of submission, amounts owed and partial payments, if any, all redacted

                                                                   9     to preserve confidential patient information, is attached hereto as Exhibit H.

                                                                  10              100.     Saint Louise is informed and believes that all disputed claim procedures have been

                                                                  11     substantially or wholly performed or satisfied, and that it has otherwise performed all terms and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     conditions required of it to be performed under the terms of the Saint Louise/Care 1st Agreements.
                                        LOS ANGELES, CALIFORNIA




                                                                  13              101.     Demand for payment of the unpaid and underpaid Saint Louise Claims was made, but
                                           ATTORNEYS AT LAW




                                                                  14     Care 1st has failed and continues to fail and refuse to pay the Saint Louise Claims.

                                                                  15              102.     By reason of Care 1st’s breach of the Saint Louise/Care 1st Agreement, Saint Louise

                                                                  16     has been damaged in the sum of not less than $25,892, plus interest thereon at the legal rate from and

                                                                  17     after thirty days after Care 1st’s receipt of each Saint Louise Claim.

                                                                  18                                     FOURTEENTH CLAIM FOR RELIEF

                                                                  19                                     (For Turnover by Plaintiff Saint Louise)

                                                                  20              103.     Plaintiff Saint Louise refers to and incorporates herein each and every allegation

                                                                  21     contained in Paragraphs 1 through 102 above, as though fully set forth herein.

                                                                  22              104.     Pursuant to § 541 of the Bankruptcy Code, the amounts owed by Care 1st to Saint

                                                                  23     Louise under the terms of the Saint Louise/Care 1st Agreements constitute property of Saint Louise’s

                                                                  24     estate in that they are matured and not subject to bona fide dispute.

                                                                  25              105.     Pursuant to § 542 of the Bankruptcy Code, an entity in possession, custody, or control

                                                                  26     of property that the debtor may use, sell, or lease under § 363 of the Bankruptcy Code shall deliver

                                                                  27     such property or the value of same to the debtor.

                                                                  28

                                                                                                                              15
                                                                         DOCS_SF:103937.2 89566/002
                                                                       Case 2:20-ap-01559-ER            Doc 1 Filed 08/28/20 Entered 08/28/20 12:06:27               Desc
                                                                                                        Main Document    Page 16 of 19


                                                                   1              106.     Pursuant to § 542(b) of the Bankruptcy Code, an entity that owes a matured debt that

                                                                   2     is property of the bankruptcy estate shall pay such debt to the debtor.

                                                                   3              107.     Saint Louise made demand on Care 1st to turn over the amounts owed to it under the

                                                                   4     terms of the Saint Louise/Care 1st Agreement.

                                                                   5              108.     Despite such demand, Care 1st has failed and continues to fail and refuse to turn over

                                                                   6     the sums owed to Saint Louise.

                                                                   7              109.     Saint Louise is entitled to an order directing Care 1st to immediately pay the amounts

                                                                   8     owing to Saint Louise, plus interest thereon at the legal rate according to proof.

                                                                   9                                        FIFTEENTH CLAIM FOR RELIEF

                                                                  10                                  (For Unjust Enrichment by Plaintiff Saint Louise)

                                                                  11              110.     Plaintiff Saint Louise refers to and incorporates herein each and every allegation
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     contained in Paragraphs 1 through 109 above, as though fully set forth herein.
                                        LOS ANGELES, CALIFORNIA




                                                                  13              111.     Saint Louise provided health care services to Care 1st members on behalf of and for
                                           ATTORNEYS AT LAW




                                                                  14     the benefit of Care 1st.

                                                                  15              112.     Saint Louise provided the services with the understanding that it would be paid by

                                                                  16     Care 1st for the services provided, but Care 1st has failed to pay for such services.

                                                                  17              113.     Care 1st has obtained the benefit of the services and has been unjustly enriched

                                                                  18     thereby to the detriment of Saint Louise.

                                                                  19              114.     By reason thereof, Saint Louise is entitled to an order directing Care 1st to disgorge

                                                                  20     the amounts owing on the Saint Louise Claims, plus interest thereon at the legal rate according to

                                                                  21     proof.

                                                                  22                                        SIXTEENTH CLAIM FOR RELIEF

                                                                  23                 (For Damages for Violation of the Automatic Stay by Plaintiff Saint Louise)

                                                                  24              115.     Plaintiff Saint Louise refers to and incorporates herein each and every allegation

                                                                  25     contained in Paragraphs 1 through 114 above, as though fully set forth herein.

                                                                  26              116.     Pursuant to § 541 of the Bankruptcy Code, the amounts owed by Care 1st to Saint

                                                                  27     Louise for the Saint Louise Claims constitute property of Saint Louise’s bankruptcy estate.

                                                                  28

                                                                                                                              16
                                                                         DOCS_SF:103937.2 89566/002
                                                                       Case 2:20-ap-01559-ER           Doc 1 Filed 08/28/20 Entered 08/28/20 12:06:27                  Desc
                                                                                                       Main Document    Page 17 of 19


                                                                   1              117.     Pursuant to § 362(a)(3) of the Bankruptcy Code, the knowing retention of estate

                                                                   2     property violates the automatic stay and constitutes an act to exercise control over estate property.

                                                                   3              118.     By retaining and failing to pay amounts due to Saint Louise for the Saint Louise

                                                                   4     Claims after actual notice of the Debtors’ bankruptcies, Care 1st violated the automatic stay by

                                                                   5     exercising control over property of the bankruptcy estate within the meaning of § 362(a)(3) of the

                                                                   6     Bankruptcy Code.

                                                                   7              119.     Saint Louise is entitled to a determination that Care 1st’s exercise of control over

                                                                   8     amounts due to Saint Louise for the Saint Louise Claims violated, and continues to violate, the

                                                                   9     automatic stay and that Saint Louise is entitled to damages for violation of the automatic stay

                                                                  10     pursuant to § 105(a) of the Bankruptcy Code, according to proof.

                                                                  11                                                       PRAYER
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12              WHEREFORE, Plaintiff prays for entry of judgment against Care 1st as follows:
                                        LOS ANGELES, CALIFORNIA




                                                                  13              On the First Claim for Relief asserted by Plaintiff St. Vincent:
                                           ATTORNEYS AT LAW




                                                                  14              1.       For judgment against Care 1st in the sum of $2,290,122, or such other amount

                                                                  15     according to proof; and

                                                                  16              2.       For interest thereon at the legal rate from 30 days after Care 1st’s receipt of each St.

                                                                  17     Vincent Claim until paid in full.

                                                                  18              On the Second and Third Claims for Relief asserted by Plaintiff St. Vincent:

                                                                  19              3.       For an order directing Care 1st to turn over or disgorge to St. Vincent the sum of

                                                                  20     $2,290,122, or such other amount according to proof, plus interest thereon at the legal rate from the

                                                                  21     date of judgment until paid in full.

                                                                  22              On the Fourth Claim for Relief asserted by Plaintiff St. Vincent:

                                                                  23              4.       For a determination that Care 1st’s exercise and control over amounts due to St.

                                                                  24     Vincent for the St. Vincent Claims violated the automatic stay, and for an award of compensatory

                                                                  25     damages according to proof.

                                                                  26              On the Fifth Claim for Relief asserted by Plaintiff Seton:

                                                                  27              5.       For judgment against Care 1st in the sum of $113,136, or such other amount according

                                                                  28     to proof; and

                                                                                                                               17
                                                                         DOCS_SF:103937.2 89566/002
                                                                       Case 2:20-ap-01559-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 12:06:27                  Desc
                                                                                                      Main Document    Page 18 of 19


                                                                   1              6.       For interest thereon at the legal rate from 30 days after Care 1st’s receipt of each

                                                                   2     Seton Claim until paid in full.

                                                                   3              On the Sixth and Seventh Claims for Relief asserted by Plaintiff Seton:

                                                                   4              7.       For an order directing Care 1st to turn over or disgorge to Seton the sum of $113,136,

                                                                   5     or such other amount according to proof, plus interest thereon at the legal rate from the date of

                                                                   6     judgment until paid in full.

                                                                   7              On the Eighth Claim for Relief asserted by Plaintiff Seton:

                                                                   8              8.       For a determination that Care 1st’s exercise and control over amounts due to Seton

                                                                   9     for the Seton Claims violated the automatic stay, and for an award of compensatory damages

                                                                  10     according to proof.

                                                                  11              On the Ninth Claim for Relief asserted by Plaintiff O’Connor:
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12              9.       For judgment against Care 1st in the sum of $475,496, or such other amount
                                        LOS ANGELES, CALIFORNIA




                                                                  13     according to proof; and
                                           ATTORNEYS AT LAW




                                                                  14              10.      For interest thereon at the legal rate from 30 days after Care 1st’s receipt of each

                                                                  15     O’Connor Claim until paid in full.

                                                                  16              On the Tenth and Eleventh Claims for Relief asserted by Plaintiff O’Connor:

                                                                  17              11.      For an order directing Care 1st to turn over or disgorge to O’Connor the sum of

                                                                  18     $475,496, or such other amount according to proof, plus interest thereon at the legal rate from the

                                                                  19     date of judgment until paid in full.

                                                                  20              On the Twelfth Claim for Relief asserted by Plaintiff O’Connor:

                                                                  21              12.      For a determination that Care 1st’s exercise and control over amounts due to

                                                                  22     O’Connor for the O’Connor Claims violated the automatic stay, and for an award of compensatory

                                                                  23     damages according to proof.

                                                                  24              On the Thirteenth Claim for Relief asserted by Plaintiff Saint Louise:

                                                                  25              13.      For judgment against Care 1st in the sum of $25,892, or such other amount according

                                                                  26     to proof; and

                                                                  27              14.      For interest thereon at the legal rate from 30 days after Care 1st’s receipt of each

                                                                  28     Saint Louise Claim until paid in full.

                                                                                                                              18
                                                                         DOCS_SF:103937.2 89566/002
                                                                       Case 2:20-ap-01559-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 12:06:27                Desc
                                                                                                      Main Document    Page 19 of 19


                                                                   1              On the Fourteenth and Fifteenth Claims for Relief asserted by Plaintiff Saint Louise:

                                                                   2              15.      For an order directing Care 1st to turn over or disgorge to Saint Louise the sum of

                                                                   3     $25,892, or such other amount according to proof, plus interest thereon at the legal rate from the date

                                                                   4     of judgment until paid in full.

                                                                   5              On the Sixteenth Claim for Relief asserted by Plaintiff Saint Louise:

                                                                   6              16.      For a determination that Care 1st’s exercise and control over amounts due to Saint

                                                                   7     Louise for the Saint Louise Claims violated the automatic stay, and for an award of compensatory

                                                                   8     damages according to proof.

                                                                   9              On All Claims for Relief asserted by Plaintiffs against Care 1st:

                                                                  10              17.      For such other and further relief the Court deems just and proper.

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                         Dated: August 28, 2020                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14                                                     /s/ Steven J. Kahn
                                                                                                                         Steven J. Kahn
                                                                  15                                                     Co-Counsel to Chapter 11 Debtors and
                                                                                                                         Debtors In Possession
                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                             19
                                                                         DOCS_SF:103937.2 89566/002
